Case 1:19-mc-20751-MGC Document 61 Entered on FLSD Docket 08/26/2019 Page 1 of 26



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                           Case No. 19-mc-20751-COOKE/GOODMAN

   In re Application of:
   Francesco Lefebvre D’Ovidio,
   for Order to Obtain Discovery for
   Use in Foreign Proceeding.
                                                /




   APPLICANT’S OBJECTIONS TO REPORT AND RECOMMENDATIONS [ECF No. 58]




                                      MOSES & SINGER LLP
                            Jason Canales, Esq. (Florida Bar No. 793981)
                               Francesco Di Pietro, Esq. (pro hac vice)
                                   Zaid Shukri, Esq. (pro hac vice)
                                 405 Lexington Avenue, 12th Floor
                                    New York, New York 10174
                                         Tel: (212) 554-7875
                                     Attorneys for the Applicant,
                                    Francesco Lefebvre D’Ovidio
Case 1:19-mc-20751-MGC Document 61 Entered on FLSD Docket 08/26/2019 Page 2 of 26




                                                      TABLE OF CONTENTS

                                                                                                                                        Page

   TABLE OF AUTHORITIES .......................................................................................................... II

   PRELIMINARY STATEMENT .................................................................................................... 1

   REQUEST FOR HEARING ........................................................................................................... 2

   BACKGROUND ........................................................................................................................... 2

   1.        The Italian Litigation .......................................................................................................... 2

   2.        Francesco Injects New Evidence Concerning RCC in the Italian Litigation...................... 3

   3.        This § 1782 Proceeding ...................................................................................................... 3

   ARGUMENT .................................................................................................................................. 5

   A.        Standard of Review ............................................................................................................. 5

   B.        The R&R Erred in Concluding that the “For Use” Element is Not Satisfied ..................... 6

   C.        The R&R Erred in Requiring that Discovery be Admissible in the Remand Proceeding 10

   D.        The R&R Erred in Finding that the New Evidence is Inadmissible Under Italian Law ... 13

   E.        The R&R Erred in Analyzing Foreign Law, Violating the “Twin Aims” of § 1782 ........ 14

   F.        The R&R Erred in Ignoring the Applicant’s Experts’ Opinions ...................................... 17

   G.        Vaccarella is Not an Independent Expert and His Opinion is not a Fairness Opinion ..... 18

   H.        The R&R Relied on the Opinions Manfredi’s Experts Without Explaining the Reason for
             Disregarding the Opinions of Francesco’s Independent Experts ...................................... 18

   I.        Manfredi Would Not Have Moved to Vacate the § 1782 Order if the Applicant Could Not
             Use the Requested Discovery in the Italian Litigation ..................................................... 20

   J.        The Independent Opinion of Prof. Mirabelli, President Emeritus of the Italian
             Constitutional Court, Further Confirms that New Evidence May be Presented ............... 20

   CONCLUSION ............................................................................................................................. 21




                                                                         i
Case 1:19-mc-20751-MGC Document 61 Entered on FLSD Docket 08/26/2019 Page 3 of 26



                                                     TABLE OF AUTHORITIES

                                                                                                                                            Page(s)

   Cases

   In re Air Crash Disaster at New Orleans, La.,
       795 F.2d 1230 (1986) ...............................................................................................................18

   In re Application of Grupo Qumma,
       2005 WL 937486 (S.D.N.Y. Apr. 22, 2005)......................................................................12, 13

   In re Application of Republic of Ecuador,
       2010 WL 4027740 (E.D.Cal. Oct. 14, 2010) ...........................................................................16

   In re Application of Shahrokh Mireskandari,
       No. CV 12-10310 DSF (EX), 2013 WL 12081082 (C.D. Cal. Feb. 15, 2013) .........................9

   In re Bernal,
       No. 18-21951-MC, 2018 WL 6620085 (S.D. Fla. Dec. 18, 2018) ............................6, 8, 11, 16

   Brandi-Dohrn v. IKB Deutsche Industriebank AG,
      673 F.3d 76 (2d Cir. 2012).......................................................................................................10

   In re Catalyst Managerial Servs., DMCC,
       680 F. App'x 37 (2d Cir. 2017) ..................................................................................................9

   In re Clerici,
       481 F.3d 1324 (11th Cir. 2007) .............................................................................................6, 9

   Comision Ejecutiva Hidroelectrica del Rio Lempa v. Nejapa Power Co. LLC,
     341 F. App'x 821 (3d Cir. 2009) ................................................................................................9

   In re Depts. of Antioquia, Caldas, Cundinamarca, & Valle del Cauca,
       2017 WL 6557417 (S.D. Fla. Oct. 27, 2017).............................................................................6

   Euromepa, S.A. v. R. Esmerian, Inc.,
      154 F.3d 24 (2d Cir. 1998).........................................................................................8, 9, 10, 11

   Euromepa S.A. v. R. Esmerian, Inc.,
      51 F.3d 1095 (2d Cir. 1995).....................................................................................................16

   In re Ferrer,
       Case No. 18-20226-CIV-O'SULLIVAN, 2018 WL 3240010 (S.D. Fla. Jul. 3,
       2018) ..........................................................................................................................................6

   In re Fuhr,
       No. 13-21598-CIV, 2019 WL 2245482 (S.D. Fla. Jan. 11, 2019).............................................9



                                                                            ii
Case 1:19-mc-20751-MGC Document 61 Entered on FLSD Docket 08/26/2019 Page 4 of 26



   Gyptec, S.A. v. Hakim-Daccach,
      No. 16-20810-CIV, 2018 WL 4679724 (S.D. Fla. Sept. 28, 2018) ...........................................6

   Intel Corp. v. Adv. Micro Devices, Inc.,
       542 U.S. 241 (2004) .........................................................................................................5, 9, 16

   Jarzyna v. Home Properties LP,
      201 F. Supp.3d 650, 662 (E.D. Pa. 2016) ..........................................................................18, 19

   Knight v. Thompson,
      797 F.3d 934 (11th Cir. 2015) .................................................................................................17

   Mims v. United States,
      375 F.2d 135 (5th Cir. 1967) ...................................................................................................17

   In re Pimenta,
       942 F. Supp. 2d 1282 (S.D. Fla. 2013) ................................................................................9, 15

   In re Pinchuk,
       No. 14-CIV-20047, 2014 WL 1328484 (S.D. Fla. Mar. 31, 2014) .........................................17

   Piper Aircraft Co. v. Reyno,
      454 U.S. 235 (1981) .................................................................................................................16

   In re Request for Assistance From Ministry of Legal Affairs of Trinidad &
       Tobago,
       117 F.R.D. 177 (S.D. Fla. 1987) ..............................................................................................15

   In re Sergeeva,
       2013 WL 12169388 (N.D. Ga. Nov. 22, 2013) .................................................................11, 12

   In re Veiga,
       746 F. Supp.2d 8 (D.D.C. 2010) ..........................................................................................7, 16

   Statutes

   28 U.S.C. § 1782 .................................................................................................................... passim




                                                                       iii
Case 1:19-mc-20751-MGC Document 61 Entered on FLSD Docket 08/26/2019 Page 5 of 26



          Francesco Lefebvre D’Ovidio (the “Applicant” or “Francesco”), by and through his
   undersigned counsel, respectfully submits these objections to Magistrate Judge Jonathan
   Goodman’s Omnibus Report and Recommendations dated July 29, 2019 (ECF No. 58) (“R&R”).
                                   PRELIMINARY STATEMENT

          The Applicant brings this proceeding under 28 U.S.C. § 1782 to obtain discovery from
   Royal Caribbean Cruises Ltd. (“RCC”) for use in a litigation pending before the Court of Appeals
   of Bologna (“BCA”), in Italy (the “Italian Litigation”), between the Applicant and Manfredi
   Lefebvre (“Manfredi”). The R&R concluded that the “for use” statutory element of § 1782 is not
   met. The R&R is affected by the following errors:
          (i) The R&R erred in finding that the evidence cannot be “for use” the Italian Litigation.
   The Applicant has already injected, on May 21, 2019, a new document in the Italian Litigation,
   demonstrating his practical ability to present new documents. That is all that is required in order
   to meet the “for use” test.
          (ii) The R&R erred in requiring that the documents sought by the Applicant be admissible
   in the foreign jurisdiction, as § 1782 contains no requirement that evidence be admissible in the
   foreign proceeding to be considered “for use.” The issue of admissibility under foreign law is for
   the foreign court, rather than this Court, to decide. After the Applicant injected the aforementioned
   document, at the end of a hearing on May 21, 2019, the BCA issued an order reserving its decision
   on the admissibility of the new document and adjourned for conclusive briefing to a hearing in
   2021. The BCA has not stated that it will reject new documents obtained with the aid of § 1782.
   The R&R erred in deciding the complex issue of whether new documents are admissible under
   Italian law and concluded that the “for use” element is not met because they are inadmissible. It
   would be improper for this Court to replace the forth-coming decision of the BCA on admissibility
   of new documentation with its own.
          (iii) The R&R erred in concluding that the requested evidence would be inadmissible under
   Italian law. The Applicant presented declarations and independent legal opinions of distinguished
   Italian law professors demonstrating that the evidence requested by the Applicant would be
   admissible. The R&R frustrates the BCA’s ability to evaluate the admissibility of the requested
   discovery. By reserving its decision on the admissibility of new documents, the BCA has indicated
   that it might allow new discovery.
Case 1:19-mc-20751-MGC Document 61 Entered on FLSD Docket 08/26/2019 Page 6 of 26



          (iv) The R&R’s denial of discovery based on application of Italian law is contrary to the
   purpose of § 1782 and disserves the “twin aims” of the statute. By misinterpreting the BCA’s May
   21 order and Italian law, the R&R erroneously denied the Applicant’s discovery request, curtailed
   the Applicant’s due process right to evidence and defense, and disserved the comity and judicial
   assistance goals of §1782. Any differences in the parties’ interpretations of complex issues of
   foreign law should counsel for leaving the ultimate decision on foreign law to the competent
   foreign tribunal.
          (v) Rather than weighing the competing expert testimonies offered by the parties, the R&R
   relied exclusively on the expert testimony offered by Manfredi, ignoring the expert opinions
   offered by the Applicant without presenting any reason for doing so. The R&R mentions the
   Applicant’s experts only in connection with its conclusory statement that none of the Applicant’s
   experts refute the opinion of Prof. Bruno Sassani, one of Manfredi’s experts. However, in
   interpreting Italian law, the R&R heavily relied on the opinion of Prof. Romano Vaccarella, who
   is Manfredi’s attorney in the Italian Litigation and, as such, Manfredi’s advocate rather than an
   independent expert, thus disregarding the principle of substantive and procedural justice that an
   expert cannot be an advocate. The rule against the witness-advocate is intended to preserve the
   integrity of the fact-finding process and the public’s trust in unbiased fora. The R&R, however,
   relied almost exclusively on Prof. Vaccarella’s testimony on the unsupported ground that he
   “literally wrote the Italian rules of civil procedure and appellate procedure.”
          The R&R is, in short, erroneous under both U.S. and Italian law. The Applicant meets all
   statutory and discretionary requirements under 28 U.S.C. § 1782. The Applicant respectfully
   requests that the R&R be rejected.
                                     REQUEST FOR HEARING

          Should the Court determine that it is necessary to weigh the parties’ respective experts’
   opinions on Italian law, the Applicant respectfully requests an evidentiary hearing to assist the
   Court in understanding the procedural mechanisms under Italian law through which new evidence
   may be injected into the pending Italian proceeding.
                                           BACKGROUND

   1.     The Italian Litigation
          On March 3, 2008, the Applicant commenced the Italian Litigation in the Court of Bologna
   against Manfredi, seeking, inter alia, restitution of certain assets, including the capital stock of


                                                     2
Case 1:19-mc-20751-MGC Document 61 Entered on FLSD Docket 08/26/2019 Page 7 of 26



   Silversea. (Declaration of Prof. Salvatore Patti, dated June 13, 2019 (ECF No. 46-1) (“Patti Decl.”)
   ¶¶ 4-10)1 On June 21, 2018, the Italian Supreme Court ruled in the Applicant’s favor and annulled
   and reversed the decision of the BCA, which had affirmed the trial court’s dismissal of Francesco’s
   claims, and remanded the case to the BCA. (Patti Decl. ¶¶ 11, 12) On October 22, 2018, Francesco
   initiated the proceeding before the BCA (“Remand Proceeding”) by submitting a pleading entitled
   Atto di Citazione in Riassunzione (the “2018 Complaint”). (Patti Decl. ¶ 14 and Ex. A – 2018
   Complaint – thereto (ECF No. 46-2)). The 2018 Complaint apprised the BCA of the status of the
   litigation and the claims to be decided in the Remand Proceeding. (Id.)
   2.          Francesco Injects New Evidence Concerning RCC in the Italian Litigation
               On May 21, 2019, Francesco filed RCC’s Quarterly Report dated October 25, 2018 (“Form
   10-Q”), using the BCA’s electronic filing system. (Patti Decl. ¶ 18 and Ex. B – Proof of Filing –
   thereto (ECF No. 46-3)) Form 10-Q contains information relating to RCC’s acquisition of
   Silversea, the subject of the Applicant’s discovery requests in this § 1782 proceeding. A hearing
   was held on May 21, 2019, during which Manfredi’s attorneys asked the BCA for time to address,
   and file objections pertaining to, the relevance and admissibility of the newly-submitted Form 10-
   Q. (Patti Decl. ¶ 19 and Ex. C – Hearing Minutes – thereto (ECF No. 46-4)) The minutes of the
   May 21 hearing indicate that Manfredi’s attorneys asked “to be authorized, in case the document
   is considered admissible, which [admissibility] they deny, to file documents and formulate
   investigatory requests for rebutting evidence.” (Id. at 4) At the end of the hearing, the BCA issued
   the following order: “The Court, reserving all evaluations on the admissibility of the document
   produced today by the appellant adjourns for conclusive briefing to a hearing on February 9, 2021
   at 11:00 AM.” (Id.) The February 2021 hearing is not the final phase of the appeal proceeding;
   instead, it commences such final phase. (Patti Decl. ¶ 21) The parties will file their written briefs;
   oppositions will follow; and then reply briefs will be submitted. The BCA will then issue its final
   decision or other decision, as the case may require. (Id.) In this phase, Francesco will argue, inter
   alia, in favor of admissibility of new documents and that the new documents should be considered
   in the BCA’s decision on the merits. (Id.)
   3.          This § 1782 Proceeding
               On February 26, 2019, the Applicant filed an application seeking discovery from RCC for
   use in the Italian Litigation. By Order dated March 12, 2019, the Honorable Marcia G. Cooke

   1
       A detailed description of the factual background is provided in Patti Decl. to which this Court is respectfully referred.


                                                                  3
Case 1:19-mc-20751-MGC Document 61 Entered on FLSD Docket 08/26/2019 Page 8 of 26



   granted the Application and authorized service of subpoenas on RCC. (ECF No. 6) After service
   of the subpoenas, RCC and Manfredi filed numerous motions.2 The R&R laments that the parties
   have submitted more than 157 pages of legal memoranda. (R&R at 1) That is exactly what
   Francesco sought to avoid when entering into a stipulation on May 2, 2019, which was intended
   to limit the number of motions. (ECF No. 33) Manfredi and RCC have violated the stipulation
   and filed multiple motions in an effort to muddy the waters.
           In support of their respective positions, the parties submitted dueling opinions of various
   Italian law professors and attorneys concerning the admissibility of new evidence in the Remand
   Proceeding. The Applicant submitted the legal opinion of Laura Salvaneschi, a professor of Italian
   Civil Procedure for nearly 30 years who is currently a full professor of Civil Procedure and
   Arbitration at Università degli Studi di Milano (one of the most prestigious law schools in Italy),
   a position she has held since 2004. (ECF No. 46-5 at 2) Prof. Salvaneschi unequivocally
   concluded that “documents and testimony obtained in the US may indeed be submitted in the
   Remand Proceeding.” (ECF No. 46-6 at 3) The Applicant also submitted an opinion by Prof.
   Simona Grossi, an Italian attorney and a professor of law and Theodore A. Bruinsma Fellow at
   Loyola Law School, who has authored several publications on Italian civil procedure, including
   the textbook Commentary to the Italian Code of Civil Procedure, Oxford University Press, 2010.
   (ECF No. 46-7 at 1) Prof. Grossi also explained the circumstances in which new evidence is
   permitted in the pending Remand Proceeding and opined that “The evidence requested … under
   §1782 is intended to allow the Court of Appeals of Bologna on remand to properly complete the
   task entrusted to it by the Supreme Court and achieve substantial justice.” (Id. at 18) Prof.
   Salvaneschi and Prof. Grossi are experts on the Italian Code of Civil Procedure, as shown in their
   respective curricula, and they are both truly independent experts, having never been Francesco’s
   attorneys. Francesco also submitted the opinion of Prof. Patti who is also a professor of law and
   the attorney for Francesco in the Italian Litigation. Prof. Patti similarly explained the
   circumstances in which discovery is allowed on appeal. (Id. at ¶¶ 24-30)
           Manfredi’s proffered expert, Prof. Vaccarella, also explained that “the production of new
   documents is allowed by exception” and went on to discuss the various circumstances permitting


   2
     RCC filed a Motion for Protective Order and/or Motion to Quash Subpoenas (ECF No. 14) and a Motion to Vacate
   Court Order Approving § 1782 Application or, in the Alternative, to Quash Subpoenas (ECF No. 42). Manfredi filed
   a Motion to Vacate Court Order Approving § 1782 Application and Alternative Motion to Stay (ECF No. 35) and a
   Motion to Quash or for Protective Order (ECF No. 36).


                                                          4
Case 1:19-mc-20751-MGC Document 61 Entered on FLSD Docket 08/26/2019 Page 9 of 26



   introduction of new evidence in the Remand Proceeding. (ECF No. 41-2, at p. 3) But Prof.
   Vaccarella, in his second opinion and in response to Prof. Patti’s statement, also states that “it is
   unthinkable that the production of new documents … might be decisive in resolving
   questions about events occurring in 2001 … or about events occurring in 2007.” (ECF No. 41-
   2 at 4 (emphasis added)) and, in so doing, he presupposes “the production of new documents,”
   albeit they may not be “decisive” (which is irrelevant for the purpose of § 1782). Prof. Sassani,
   also Manfredi’s expert, states that the BCA will not consider any submissions until the conclusive
   hearing, which necessarily means that at the conclusive hearing, the BCA will, in fact, consider
   new submissions. (ECF No. 56-1 ¶ 21)
          All in all, the parties’ experts agree, and the R&R noted, that there are circumstances under
   which new evidence may be injected in the Remand Proceeding. Unsurprisingly, the experts
   disagree on whether the Italian law exceptions for admitting new discovery are satisfied here
   (although Vaccarella admitted that new documents may be allowed).
          On July 29, 2019, Magistrate Judge Goodman issued the R&R, holding that the “for use”
   element was not satisfied and recommending that Judge Cooke grant the motions to vacate. (R&R
   at 34) The R&R also recommended that Judge Cooke “give Francesco leave to file another § 1782
   application if the Italian appellate court announces a willingness to consider new evidence or if the
   appellate court reverses and remands the case to the Italian trial court and that court were to
   determine that new evidence could be introduced.” (Id.) The R&R did not reach the issues of the
   discretionary factors set forth in Intel Corp. v. Adv. Micro Devices, Inc., 542 U.S. 241 (2004), all
   of which weigh in favor of granting discovery. The R&R’s conclusion that the “for use” element
   was not satisfied is based on a significant departure from settled law governing the “for use”
   element. The R&R essentially reversed the burden of proof to require that the Applicant prove that
   the BCA will accept the new evidence, which is contrary to established law that puts the burden
   on the party challenging § 1782 discovery to prove that the foreign court unequivocally stated that
   the foreign court will not accept new evidence.
                                             ARGUMENT
   A.     Standard of Review
          “‘In order to challenge the findings and recommendations of the magistrate judge, a party
   must file written objections which shall specifically identify the portions of the proposed findings
   and recommendation to which objection is made and the specific basis for objection.’” In re Depts.



                                                     5
Case 1:19-mc-20751-MGC Document 61 Entered on FLSD Docket 08/26/2019 Page 10 of 26



   of Antioquia, Caldas, Cundinamarca, & Valle del Cauca, 2017 WL 6557417, at *1 (S.D. Fla. Oct.
   27, 2017), aff'd sub nom. Dep't of Caldas v. Diageo PLC, 925 F.3d 1218 (11th Cir. 2019) (quoting
   Macort v. Prem, Inc., 208 Fed.Appx. 781, 783 (11th Cir. 2006) (alterations omitted)). “Once a
   district court receives ‘objections meeting the specificity requirement set out above,’ it must ‘make
   a de novo determination of those portions of the report to which objection is made and may accept,
   reject, or modify in whole or in part, the findings or recommendations made by the magistrate
   judge.’” Depts. of Antioquia, 2017 WL 6557417, at *1 (quoting Macort, 208 Fed.Appx. at 783–
   84 (alterations omitted)). In making a de novo determination, the “District Judge may also receive
   further evidence, recall witnesses, or recommit the matter to the Magistrate Judge with
   instructions.” Rule 4(b) of Magistrate Judge Rules, Southern District of Florida Local Rules.
   B.      The R&R Erred in Concluding that the “For Use” Element is Not Satisfied
           The R&R’s conclusion that the “for use” statutory requirement has not been satisfied is
   erroneous as a matter of law and unsupported by the record. The “for use” requirement is satisfied
   where the applicant “has the practical ability to inject the requested information into a foreign
   proceeding.” In re Bernal, No. 18-21951-MC, 2018 WL 6620085, at *4 (S.D. Fla. Dec. 18, 2018)
   (quoting In re Accent Delight Int'l Ltd., 869 F.3d 121, 132 (2d Cir. 2017)). “[T]he term ‘for use’
   in Section 1782 has only its ordinary meaning—that the requested discovery is ‘something that
   will be employed with some advantage or serve some use in the proceeding.’” Id. (quoting Accent
   Delight, 869 F.3d at 132); In re Ferrer, 2018 WL 3240010, at 5 (S.D. Fla. July 3, 2018). “Section 1782
   does not require that every document discovered be actually used in the foreign proceeding.” Gyptec, S.A.
   v. Hakim-Daccach, No. 16-20810-CIV, 2018 WL 4679724, at *4 (S.D. Fla. Sept. 28, 2018) (citing Weber
   v. Finker, 554 F.3d 1379, 1385 (11th Cir. 2009)). In addition, “§ 1782 only states that the evidence
   must be ‘for use in a proceeding,’ and nothing in the plain language of § 1782 requires that the
   proceeding be adjudicative in nature.” In re Clerici, 481 F.3d 1324, 1333 (11th Cir. 2007) (citing
   28 U.S.C. § 1782(a)). “[D]istrict courts need not determine that the evidence would actually, or
   even probably, be admissible in the foreign proceeding” and “the burden imposed upon the
   applicant is de minimis.” In re Veiga, 746 F. Supp.2d 8, 18 (D.D.C. 2010) (emphasis added) (citing
   In re Application of Republic of Ecuador, 2010 WL 4027740, at *4 (E.D.Cal. Oct. 14, 2010)
   (concluding that applicant had made a “prima facie showing that the information it seeks … has,
   generally speaking, some relevance” to the foreign proceeding)).




                                                      6
Case 1:19-mc-20751-MGC Document 61 Entered on FLSD Docket 08/26/2019 Page 11 of 26



          The R&R erroneously found, without any citation to the record, that “the docket of the
   Italian Appellate Proceeding is closed” and that the BCA adjourned the Remand Proceeding
   “without further discovery.” (R&R at 32, 33) The record reflects the opposite: New documents
   may be filed and the BCA will evaluate their admissibility. There has never been a ruling or
   declaration by the BCA that no new evidence may be introduced under any circumstances. Instead,
   on May 21, 2019, the Applicant filed Form 10-Q in the Remand Proceeding. The parties
   subsequently appeared before the BCA for a hearing at the end of which the BCA issued the
   following order: “The Court, reserving all evaluations on the admissibility of the document
   produced today by the appellant adjourns for conclusive briefing to a hearing on February 9, 2021
   at 11:00 AM.” Thus, the BCA did not reject, or unequivocally state that it will not consider, the
   new evidence but rather merely deferred its ruling as to its admissibility. Even the R&R
   recognized that “the Italian appellate court took no action at all on the [Form 10-Q]. It simply
   ‘reserv[ed] all evaluations on the admissibility of the document [until] February 9, 2021.” (R&R
   at. 33 (citing ECF No. 46-4, Hearing Minutes)
          The BCA’s order “reserving all evaluations on the admissibility of the document produced
   today”, unequivocally means that: (i) the new document was produced; (ii) the Court will
   eventually decide on its admissibility; and (iii) by implication, that the document could be
   admissible (otherwise there would be no decision to reserve). It is undeniable that the BCA has
   not indicated its unwillingness to consider any new evidence, such as for instance evidence
   obtained under § 1782; on the contrary, the BCA has expressed that it may consider new evidence.
   In finding that the BCA adjourned “without further discovery” (R&R p. 33), the R&R has
   misinterpreted, and improperly even added language to, the BCA’s plain and unambiguous May
   21 order. There is absolutely no support for the finding that the BCA will decide “without further
   discovery,” as improperly and erroneously found by the R&R based on Sassani’s unsupported
   opinion. (See ECF No. 56-1 ¶ 16) Sassani does not cite a single case or other authority that
   prevents the injection of new evidence or to support his assertion that the BCA’s clear and
   unambiguous order, reserving its decision on admissibility, is “merely a customary formality that
   Italian courts adopt when a last minute production is made.” (Id. ¶ 20)
          Thus, there can be no question, and the BCA’s May 21 order does not raise one, that the
   Applicant has the practical ability to introduce new evidence into the Remand Proceeding. If
   Francesco had no practical ability to introduce new evidence, the BCA would have rejected Form



                                                   7
Case 1:19-mc-20751-MGC Document 61 Entered on FLSD Docket 08/26/2019 Page 12 of 26



   10-Q outright (especially given Manfredi’s objection at the May 21 hearing) instead of reserving
   to decide on its admissibility, which implies and means that new documents may be injected and
   even admitted in the appeal proceeding. The R&R appears to have embraced Manfredi’s argument
   that Italian appellate procedure is similar to U.S. appellate procedure in which new discovery is
   not allowed. By the same token, the Eleventh Circuit would never reserve its ruling on the
   admissibility of a new document if no new documents are allowed.
          Even RCC’s proffered expert, attorney Maurizio Dardani, unequivocally confirms in his
   declaration that new evidence may be injected into the Remand Proceeding:
          any documents that Francesco attempts to introduce into the Italian appeal
          will be injected in the electronic dossier of the Italian court … The court will
          subsequently decide … whether such documents must be taken into
          consideration for the purposes of the decision of the case on the merits. (ECF
          No. 42-3 ¶ 20)

          Thus, the “for use” element is met, as the undisputed evidence clearly establishes that
   Francesco has the practical ability to inject the requested documents into the pending proceeding
   and argue for its admissibility. See Bernal, 2018 WL 6620085, at *5 (“Even if the Spanish Court
   should ultimately decline to accept new evidence, the requested discovery would still be “for use
   in a foreign proceeding” because Mr. Bernal intends to offer it in good faith and argue for its
   admission.”).
          In denying discovery, the R&R principally relies on cases in which there was no
   contemplated foreign proceeding. Here, the Remand Proceeding is a pending proceeding. In
   Euromepa, S.A. v. R. Esmerian, Inc., 154 F.3d 24, 28 (2d Cir. 1998) (“Euromepa II”), which
   according to the R&R “unequivocally undermines Francesco’s argument” (R&R at 33 n.3), the
   parties had already litigated and the final decision had been affirmed by the French Supreme
   Court. Id. at 26. The applicants indicated they might file a motion to reopen the foreign proceeding
   based on newly discovered evidence they intended to procure through Section 1782. Id. at 29.
   The Second Circuit upheld the denial of the application as the proceeding was not imminent—
   meaning, it was neither very likely to occur nor very soon to occur, holding that Section 1782 “is
   designed to provide discovery in aid of foreign litigation, not to provide discovery to justify the
   reopening of already completed foreign litigation.” Id. Thus, Euromepa II does not control where
   a dispute is still being adjudicated overseas. See In re Catalyst Managerial Servs., DMCC, 680 F.
   App'x 37, 40 (2d Cir. 2017) (distinguishing Euromepa II). Moreover, “Euromepa was decided



                                                    8
Case 1:19-mc-20751-MGC Document 61 Entered on FLSD Docket 08/26/2019 Page 13 of 26



   before Intel and under a heightened standard placed upon Section 1782 applicants that is no longer
   valid.” In re Pimenta, 942 F. Supp. 2d 1282, 1287 (S.D. Fla. 2013) (citing Intel, 542 U.S. at 259),
   adhered to sub nom. In re Pimenta, 2013 WL 12157798 (S.D. Fla. Aug. 20, 2013); see also In re
   Clerici, 481 F.3d at 1333 (finding Euromepa II to be “unpersuasive” on the “for use” element and
   “declin[ing] to impose a requirement that the foreign proceeding be adjudicative in nature.”).
          The R&R’s reliance on Comision Ejecutiva Hidroelectrica del Rio Lempa v. Nejapa Power
   Co. LLC, 341 F. App'x 821, 825 (3d Cir. 2009), is similarly misplaced. In Comision, the § 1782
   application was mooted because the foreign arbitration hearing was completed and the arbitral
   tribunal unequivocally stated that the evidentiary phase of the proceeding was closed. Id. In In re
   Fuhr, No. 13-21598-CIV, 2019 WL 2245482, at *2 (S.D. Fla. Jan. 11, 2019), report and
   recommendation adopted, No. 13-21598-CIV, 2019 WL 2245473 (S.D. Fla. Mar. 15, 2019),
   evidence gathering was closed in the foreign proceeding, and the foreign court had entered its
   judgment and denied leave to appeal. The R&R’s reliance on In re Application of Shahrokh
   Mireskandari, No. CV 12-10310 DSF (EX), 2013 WL 12081082, at *1 (C.D. Cal. Feb. 15, 2013),
   is also misplaced. The court there found that there was “no indication that the U.K. tribunal would
   be willing to consider new evidence after Applicant failed to discover or admit such evidence in
   the lower tribunal despite having an opportunity to do so. This is consistent with Stuart’s
   [applicant expert on English law] declaration. Stuart went on to speculate that perhaps the
   appellate court might find that the current situation warranted admission of new evidence that was
   not raised below. The Court found this analysis unpersuasive. … Applying the law provided by
   Stuart [applicant expert], the Court sees no reason why the appellate court would stray from
   general practice in this case to allow Appellant to fix his mistakes or alter his strategic course,
   whichever it may be.” Id. at __ (emphasis provided). Here, there is a pending proceeding before
   the BCA, which has been set for a final hearing on February 9, 2021, and during or after which the
   BCA will decide on admissibility of new documents. There has been no declaration by the BCA
   that no new evidence is allowed; on the contrary, the BCA has stated that it reserves all evaluation
   on admissibility which is not, by any stretch of imagination, the equivalent of an affirmative
   statement that no new discovery is allowed. The Applicant has submitted the opinions of three
   Italian law professors demonstrating that the requested evidence is admissible under Italian law.
          Francesco seeks specific categories of documents from RCC generated during the course
   of its due diligence in connection with its acquisition of Silversea from Manfredi, including, inter



                                                    9
Case 1:19-mc-20751-MGC Document 61 Entered on FLSD Docket 08/26/2019 Page 14 of 26



   alia, documents evidencing the chain of ownership of the disputed Silversea shares. (See ECF No.
   4-1) The requested information is relevant to: (i) establish the chain of ownership (or lack thereof)
   of the capital stock of Silversea; (ii) evidence Manfredi’s alleged scheme to shuffle relevant assets
   (including the capital stock of Silversea) between and among said entities in an effort to frustrate
   the Applicant’s claims for restitution of the assets; (iii) evidence the monetary value of the disputed
   Silversea capital stock of which the Applicant seeks restitution; (iv) evidence of dividends that the
   Applicant should have received as shareholder of Silversea; and (v) support the Applicant’s
   contemplated motion against Manfredi for sequestro conservativo (the equivalent of an attachment
   of assets). (Patti Decl. ¶ 25) The requested information is thus relevant and useful to the Applicant
   in the Italian Litigation, and the R&R’s conclusion that “Francesco has not convincingly explained
   how or why he could use this after-the-fact evidence” is therefore erroneous.
   C.      R&R Erred in Requiring that Discovery be Admissible in the Remand Proceeding
           The R&R imposes an admissibility requirement into the “for use” analysis. (R&R at 30) That
   amounts to legal error because “[s]ection 1782(a) contains no requirement that particular evidence be
   admissible in a foreign proceeding to be considered ‘for use in a proceeding in a foreign or international
   tribunal.’” Brandi-Dohrn v. IKB Deutsche Industriebank AG, 673 F.3d 76, 77 (2d Cir. 2012).
           In Brandi-Dohrn, the Second Circuit held that the district court “based its ruling on an
   erroneous view of the law when it held that the ‘for use’ requirement of § 1782 was not satisfied
   because Brandi–Dohrn had not shown that the discovery he sought was likely to be admitted in
   the foreign proceeding.” Id. at 77. The parties had submitted dueling legal opinions of foreign
   counsel discussing whether the German appellate court would admit the new evidence. Id. at 78.
   After looking at German law, the district court found that the evidence would likely not be used in
   the particular proceeding on appeal in the German appellate court and granted the motion to quash
   the subpoenas, holding that “the for use requirement has not been satisfied.” Id. at 79. In so holding,
   the district court had also relied on Euromepa II. The Second Circuit explained that the German
   appellate court “is free to exclude the evidence or place conditions on its admission” and cautioned
   that “requiring a district court to apply the admissibility laws of the foreign jurisdiction
   would require interpretation and analysis of foreign law and such ‘[c]omparisons of that
   order can be fraught with danger.’” Id. at 82 (quoting Intel, 542 U.S. 241, 263). The Second
   Circuit explained that the “for use” requirement is satisfied because “the parties do not dispute the
   presence of an imminent appeal in Germany before the [German appellate court] and that there are



                                                      10
Case 1:19-mc-20751-MGC Document 61 Entered on FLSD Docket 08/26/2019 Page 15 of 26



   circumstances under which the [German appellate court] could hear new evidence—regardless of
   how narrow those circumstances might be.” Id. at 83. Similarly, here, the parties agree – and the
   R&R recognizes – that there are circumstances permitting the introduction of new evidence in the
   Remand Proceeding.
          In Bernal, this Court was confronted with the same argument that the R&R bases its
   conclusion on, i.e., that “discovery is closed in the Spanish proceedings and that no information
   produced in response to the subpoenas can be accepted at this stage of the case,” and held:
          If the Spanish Court determines that Mr. Bernal cannot introduce any new evidence,
          it can simply exclude that evidence from consideration, but that is a determination
          for the Spanish Court to make. … Even if the Spanish Court should ultimately
          decline to accept new evidence, the requested discovery would still be “for use
          in a foreign proceeding” because Mr. Bernal intends to offer it in good faith
          and argue for its admission.

   Bernal, 2018 WL 6620085, at *4-5 (emphasis added). The parties in Bernal submitted expert
   opinions offering contradictory conclusions as to whether new evidence is permitted in the foreign
   proceeding. The court declined to “discuss these differences of opinion in any depth, as the Court
   concludes that, ‘in the end [it] is left without an answer as to which expert is correct.’” Id. at *5.
   The court held that “for use” was met because “[t]his is not a case where the Spanish Court has
   unequivocally stated that it will not consider any new evidence from Mr. Bernal and the Florida
   LLCs concede that there are some circumstances where new evidence may be presented.” Id.
          Similarly, in In re Sergeeva, 2013 WL 12169388, at *4 (N.D. Ga. Nov. 22, 2013), the court
   rejected the argument that discovery is “closed” in the foreign proceeding and found that the “for
   use” element was satisfied. The court said:
          This is not a case where the Russian court has unequivocally stated that it will not
          consider any new evidence … there is plainly a “mechanism” in Russian law for
          the admission of new evidence on appeal … and it is precisely in their prediction
          of how that mechanism will operate that the parties so strongly disagree. It is
          therefore “[t]he [Russian] court, rather than this Court, [that] should decide whether
          additional evidence is admissible, and it will be in a better position to do so if
          [Sergeeva] is permitted to conduct the requested discovery first.” … It is neither
          necessary nor advisable for this Court to resort to a detailed analysis of the
          intricacies of the Russian Code of Civil Procedure in order to resolve the dispute
          regarding the discovery sought under § 1782. Indeed, such a “speculative foray”
          into foreign law appears to be quite at odds with the purposes of that statute, one of
          which is to provide “efficient assistance” to foreign tribunals.




                                                    11
Case 1:19-mc-20751-MGC Document 61 Entered on FLSD Docket 08/26/2019 Page 16 of 26



   2013 WL 12169388 at *4 (quoting In re Application of Grupo Qumma, 2005 WL 937486, at *3
   (S.D.N.Y. Apr. 22, 2005)) (citations omitted). The court explained that if the Russian court
   determines that the applicant has failed to meet the statutory requirements for the introduction of
   new evidence on appeal, it can simply exclude that evidence from consideration, but that is a
   determination for the Russian court to make. Sergeeva, 2013 WL 12169388, at *5.
          In Grupo Qumma, the court also held, in the face of competing expert opinions on the
   admissibility of the requested evidence in the foreign proceeding, that the applicant “will use the
   requested discovery in the Mexican proceeding, as it will present the evidence to the Mexican
   court with a request that the evidence be considered.” Id. at*2. The court rejected the argument
   that “for use” is limited to the actual receipt of materials into evidence. Id. Accordingly, “for use”
   does not mean that the evidence intended to be offered by the Applicant will in fact be successfully
   admitted and used by the Italian court.
          Thus, under applicable case law, the “for use” element is met so long as there are some
   circumstances under which new evidence may be admitted, which is exactly the case here. There
   is nothing in the record to even suggest that the BCA has unequivocally stated that it will not
   accept any new evidence from the Applicant and Manfredi and RCC fail to cite to any such
   statement. Rather, the parties have submitted expert opinions demonstrating circumstances under
   which the BCA may hear new evidence. (See, e.g., Vaccarella, ECF No. 41-2, at 2 (“production of
   new documents is allowed by exception” if certain conditions are met.); Sassani, ECF No. 56-1 ¶
   21 (“the Court will not consider anything regarding the purported submission until the conclusive
   hearing”); Salvaneschi, ECF No. 46-6, at 3 (“Although in principle new evidence is not admitted
   in the remand proceeding, relevant exceptions to such rule occur, as also recognized by unanimous
   case law.”); Grossi, ECF No. 46-7, at 10 (“Article 394 c.p.c. introduces exceptions to the rule that
   the scope of the proceeding on remand be ‘closed’ or limited to the demands and evidence already
   introduced in the original proceeding that ended by way of a judgment that was reversed and
   remanded.”). Even the R&R recognized that there are circumstances under which new evidence
   may be admitted in the Remand Proceeding. (R&R at 30: “Vaccarella explains that referral from
   the Italian Supreme Court to the Bologna Court of Appeal is governed by Article 394 of the [Italian
   Code of Civil Procedure], which precludes introduction of new evidence except under very
   limited circumstances … [ECF No. 35-4].” (emphasis added)).




                                                    12
Case 1:19-mc-20751-MGC Document 61 Entered on FLSD Docket 08/26/2019 Page 17 of 26



          In requiring that new evidence be admissible in the Remand Proceeding, the R&R
   improperly decided the rather complex issue of whether the admissibility exceptions under Italian
   law are satisfied, concluding that the “for use” element is not met because the exceptions do not
   apply, citing the opinion of Prof. Sassani. (R&R at 32: “Professor Sassani makes it clear in his
   original declaration that the exceptions do not apply here [ECF No. 41-3 ¶¶ 9-18].”). As the case
   law makes clear, it is the Italian Court, rather than this Court, that should decide whether new
   evidence is admissible in the Remand Proceeding. The Italian Court will be in a better position to
   do so if the Applicant is permitted to conduct the requested discovery first; instead, if the 1782
   application is denied, the Applicant will be deprived of his opportunity to try to offer new evidence
   in the Remand Proceeding. See Grupo Qumma, 2005 WL 937486, at *3 (“The Mexican court,
   rather than this Court, should decide whether the additional evidence is admissible, and it will be
   in a better position to do so if Qumma is permitted to conduct the requested discovery first. If the
   § 1782 application were to be denied, Qumma would be deprived of any opportunity even to try
   to offer the evidence.”). It should be for the Italian court to decide whether the evidence that the
   Applicant wants to offer is in fact admissible under the specific circumstances of the case.
   D.     The R&R Erred in Finding that the New Evidence is Inadmissible Under Italian Law
          Even if the admissibility of the requested discovery under Italian law were relevant to the
   “for use” analysis, which is not, the R&R erred in concluding that the requested evidence would
   be inadmissible in the Remand Proceeding. (R&R at 30) The Applicant has demonstrated through
   the declaration of Prof. Patti, and the independent opinions of Prof. Grossi and Prof. Salvaneschi,
   that under Italian law, the evidence requested by the Applicant is admissible in the Remand
   Proceeding. For instance, pursuant to Italian law, new documents are admissible where the party
   could not offer that evidence or exhibit those documents in the first instance proceeding for reasons
   not attributable to him. (Patti Decl., ECF No. 46-1, ¶¶ 22, 23; Salvaneschi, ECF No. 46-6, ¶¶ 14,
   21, 25, 26; Grossi, ECF No. 46-7, at 11, 12) This category includes documents that existed at the
   time of the first degree judgement, but that were not available to the party who is producing them
   due to force majeure; or any document that did not exist prior to, or any information concerning
   events occurring after, the first judgement, which was unavailable to the party. Such new
   discovery may be produced during the appeal proceeding, as it would have been in the court of
   first instance. (Id.) Here, the Applicant was unable to introduce information concerning RCC’s
   acquisition of Silversea during the proceedings in the court of first instance because either it did



                                                    13
Case 1:19-mc-20751-MGC Document 61 Entered on FLSD Docket 08/26/2019 Page 18 of 26



   not exist at that time or the Applicant was not aware of its existence or location. The Applicant
   has the right to produce new evidence concerning RCC’s acquisition of Silversea and any
   document that was exchanged or produced during the course of due diligence in connection with
   said acquisition. (Patti Decl., ECF No. 46-1, ¶¶ 23–25; Salvaneschi, ECF No. 46-6, ¶¶ 10-13, 16-
   18, 35-38; Grossi, ECF No. 46-7, at 11) Vaccarella concurs. (Vaccarella, ECF No. 41-2, at 1, 2)
          Moreover, since in 2018 the Italian Supreme Court annulled the BCA’s decision (and
   consequently also the decision of the trial court), and has remanded the case to the same court, the
   BCA will have to admit new evidence, including without limitation evidence necessary to proceed
   with an evaluation procedure (Consulenza Tecnica), which in itself requires the production of new
   documents that did not exist at the time of the trial court’s decision. (Patti Decl., ECF 46-1, ¶ 24;
   Salvaneschi, ECF No. 46-6, ¶¶ 7-18; Grossi, ECF No. 46-7, at 10-12) Again, Vaccarella concurs.
   (Vaccarella, ECF No. 41-2, at 1) The trial court and the BCA had both decided (erroneously, as
   subsequently determined by the Supreme Court) that Manfredi had fulfilled his contractual
   obligations. Therefore, those courts did not consider any of the requests put forward by the
   Applicant in his original pleadings, such as the request to quantify and grant to him revenues and
   dividends produced and distributed by Silversea, the alternative request to grant the Applicant
   compensation of the amount equal to the effective value of the shares in Silversea, and the request
   to make Manfredi liable for the dissipation of the Applicant’s assets by Manfredi’s controlled
   entities. Hence, no discovery was made in connection with those issues.
          The R&R’s statement that “none of Francesco’s expert opinions actually refute Professor
   Sassani’s opinion” (R&R at 32) is therefore erroneous. The declaration of Prof. Patti and the
   opinions of Francesco’s independent experts all conclude that the evidence the Applicant has
   requested under § 1782 for use in the Remand Proceeding is admissible under Italian law.
   E.     The R&R Erred in Analyzing Foreign Law, Violating the “Twin Aims” of § 1782
          The R&R’s denial of discovery based on its application of Italian law is contrary to the
   purpose of § 1782. The BCA’s May 21 order expressly stated that the BCA was “reserving all
   evaluations on the admissibility of the document produced” by the Applicant on May 21, 2019,
   which means that the document may be admissible. In deciding that the “for use” element is not
   met because the documents cannot be admitted in the Remand Proceeding, the R&R has
   superimposed its own interpretation of Italian law over that of the BCA. As a matter of law and
   policy, the R&R should have refrained from engaging in extensive analysis of Italian law,



                                                    14
Case 1:19-mc-20751-MGC Document 61 Entered on FLSD Docket 08/26/2019 Page 19 of 26



   especially since it heavily relies on Manfredi’s attorney’s interpretation of such law. In deciding
   that no new evidence may be admitted under Italian law, the R&R has effectively replaced the
   BCA’s forth-coming decision on admissibility of new evidence with its own, creating a risk of
   inconsistent rulings by this Court and the BCA.
          In deciding whether to grant assistance under § 1782, “[t]he Court will not attempt to
   conduct a detailed analysis of foreign law, but rather focuses primarily on fostering the twin aims
   of the statute: providing an efficient means of assistance to participants in international litigation
   and encouraging foreign countries to provide reciprocal assistance to our courts.” Pimenta, 942
   F. Supp. 2d at 1289 (citing Euromepa II at 28). Accordingly, “United States courts should refrain
   from undertaking an extensive analysis of foreign law in determining whether to honor a request
   for judicial assistance, and should confine its [sic] inquiry solely to whether the evidence requested
   comports with language of 28 U.S.C. § 1782.” In re Request for Assistance From Ministry of Legal
   Affairs of Trinidad & Tobago, 117 F.R.D. 177, 178 (S.D. Fla. 1987). “Our courts should not
   become entangled in interpreting foreign law when deciding whether to grant requests for judicial
   assistance. So long as the requests do not contravene the laws of the United States, they should be
   honored. It should be the responsibility of the parties before the foreign tribunal to argue the
   technical and procedural questions of local law, such as the admissibility of evidence. … If the
   situation were reversed, this Court would certainly prefer to interpret United States law rather than
   have a foreign tribunal sit in judgment.” Id. Consistent with these principles, “a chief architect of
   section 1782’s current version” has explained:
          [the statute’s] drafters realized that making the extension of American assistance
          dependant [sic] on foreign law would open a veritable Pandora's box. They
          definitely did not want to have a request for cooperation turn into an unduly
          expensive and time-consuming fight about foreign law. That would be quite
          contrary to what they sought to be achieved. They also realized that, although civil
          law countries do not have discovery rules similar to those of common law countries,
          they often do have quite different procedures for discovering information that could
          not properly be evaluated without a rather broad understanding of the subtleties of
          the applicable foreign system. It would, they judged, be wholly inappropriate for
          an American district court to try to obtain this understanding for the purpose of
          honoring a simple request for assistance.

   Euromepa S.A. v. R. Esmerian, Inc., 51 F.3d 1095, 1099 (2d Cir. 1995) (“Euromepa I”) (quoting
   Hans Smit, Recent Developments in International Litigation, 35 S.Tex.L.J. 215, 235 (1994)
   (emphasis added)). And in Bernal, this District similarly explained that courts “decline to engage



                                                     15
Case 1:19-mc-20751-MGC Document 61 Entered on FLSD Docket 08/26/2019 Page 20 of 26



   in speculative forays into unfamiliar legal territories to determine the likely reaction of a [foreign]
   court to any Section 1782 discovery.” Id. at *7.
           The US Supreme Court has held that “§1782(s)’s legislative history [does not] suggest that
   Congress intended to impose a foreign-discoverability rule on the provision of assistance under
   §1782(a).” Intel, 542 U.S. at 260. Intel clarified that a contrary approach would be “senseless” and
   it would “thwart §1782(a)’s objective to assist foreign tribunals,” as ultimately §1782(a)’s
   objective is “to assist foreign tribunals in obtaining relevant information that the tribunals may
   find useful,” leaving to the foreign tribunal the last word on how “to limit its own discovery within
   its domain for reasons peculiar to its own legal practices, culture, or traditions.” Id. at 262.
           By analogy, when defining the scope of analysis of foreign law to determine whether the
   doctrine of forum non conveniens should apply and let the case proceed in the foreign, more
   convenient, forum, the chances of getting the interpretation of foreign law wrong would be high,
   and engaging in complex analysis of foreign law would increase the amount of litigation at a very
   early stage of the proceeding and also engaging in complex analysis of foreign law would be
   inconsistent with the very purpose of the doctrine of forum non conveniens “designed in part to
   help courts avoid conducting complex exercises in comparative law.” Piper Aircraft Co. v. Reyno,
   454 U.S. 235, 251-52 (1981). When engaging in the analysis of whether the alternative forum is
   “adequate,” the Court required only a “prima facie” analysis of the law of the foreign forum, and
   the district court should merely assess that there would be a remedy in the alternative forum. Id. at
   254. The same general principle applies in the context of § 1782. See Veiga, 746 F. Supp.2d at
   18; Republic of Ecuador, 2010 WL 4027740, at *4.
           The R&R’s application of the Italian rules of admissibility to deny § 1782 discovery
   violates the policies underlying § 1782 and the twin aims of the statute. Although the R&R
   appropriately recognizes that whether to grant relief under the statute is up to the Court’s discretion, the
   Court is not free to use its discretion on inappropriate grounds. Euromepa I, 51 F.3d at 1097. In this case,
   the R&R misapplies the guiding precedents and misperceives the extent to which it should have construed
   foreign law in deciding whether to grant discovery. As such, the R&R’s analytic approach promotes the
   very thing that §1782 was intended to avoid. Euromepa I at 1097. “We think that it is unwise—as well
   as in tension with the aims of section 1782—for district judges to try to glean the accepted practices
   and attitudes of other nations from what are likely to be conflicting and, perhaps, biased
   interpretations of foreign law. . . . Such a costly, time-consuming, and inherently unreliable method



                                                       16
Case 1:19-mc-20751-MGC Document 61 Entered on FLSD Docket 08/26/2019 Page 21 of 26



   of deciding section 1782 requests cannot possibly promote the ‘twin aims’ of the statute.” Id. at
   1099–100.
   F.     The R&R Erred in Ignoring the Applicant’s Experts’ Opinions
          The R&R should not be adopted because it erred in ignoring the Applicant’s expert
   opinions without an apparent reason and without the benefit of a hearing. “[A] District Court may
   weigh competing expert testimony but may not arbitrarily ignore expert testimony; rather, ‘some
   reason must be objectively present for ignoring expert opinion testimony.’” See Knight v.
   Thompson, 797 F.3d 934, 942 (11th Cir. 2015) (quoting United States v. Hall, 583 F.2d 1288, 1294
   (5th Cir. 1978)); see also Mims v. United States, 375 F.2d 135, 143 (5th Cir. 1967) (“even though
   expert opinion evidence is generally advisory in nature, it cannot be arbitrarily ignored.”).
   Consistent with these principles, in In re Pinchuk, Magistrate Judge Goodman stated that he is
   “not an expert on Cypriot law and it is difficult to select one expert’s opinion as more credible
   than the others based solely on the submission of competing declarations from attorneys who
   all appear to be competent and experienced.” In re Pinchuk, No. 14-CIV-20047, 2014 WL
   1328484, at *5 (S.D. Fla. Mar. 31, 2014) (emphasis added).
          The R&R, however, does just that: in the 6 of the 35 pages devoted to the “Analysis” and
   “The Statutory Requirements: ‘For Use’ in a foreign proceeding,’” 4 pages discuss the arguments
   offered by Manfredi’s experts, while only a conclusory statement references the Applicant’s
   experts (“none of Francesco’s three expert opinions actually refute Professor Sassani’s opinion.”
   R&R, p. 32). That statement ignores the several pages of analysis offered by the Applicant’s
   experts contradicting Manfredi’s and RCC’s experts. The R&R thus frustrates the Applicant’s due
   process rights to confrontation and evidence as well as the integrity of the judicial system,
   especially when considering that Vaccarella, one of Manfredi’s expert on whom the R&R heavily
   relies, is Manfredi’s attorney and not an independent expert. It is a universally accepted principle
   of substantive and procedural justice that an expert cannot be an advocate. This is because “the
   ultimate issue in such cases can too easily become whatever an expert witness says it is, and trial
   courts must be wary lest the expert become nothing more than an advocate of policy before the
   jury. Stated more directly, the trial judge ought to insist that a proffered expert bring to the jury
   more than the lawyers can offer in argument. Indeed, the premise of receiving expert testimony is
   that it ‘will assist the trier of fact to understand the evidence or to determine a fact in issue.” See
   In re Air Crash Disaster at New Orleans, La., 795 F.2d 1230, 1233 (1986). There is a “‘deep-



                                                     17
Case 1:19-mc-20751-MGC Document 61 Entered on FLSD Docket 08/26/2019 Page 22 of 26



   seated belief that a district court must be permitted to protect the integrity of its fact-finding
   process.’” Jarzyna v. Home Properties LP, 201 F. Supp.3d 650, 662 (E.D. Pa. 2016) (quoting
   Republic of the Philippines, 43 F.3d at 67). “This is because ‘[o]ur legal system will endure only
   so long as members of society continue to believe that our courts endeavor to provide untainted
   unbiased forums in which justice may be found and done.” Id. (quoting Republic of the Philippines,
   43 F.3d at 73). “Accordingly, ‘district courts have broad authority to preserve and protect their
   essential functions.’” Id. “The presence of a lawyer for party acting as an expert witness in a case
   would surely undermine the public’s confidence in our legal system.” Id.
   G.     Vaccarella is Not an Independent Expert and His Opinion is not a Fairness Opinion
          Vaccarella’s expert opinion was presented as a “Fairness Opinion” (i.e., an opinion by an
   independent expert). However, as Francesco has demonstrated, Vaccarella is not an independent
   expert; he is a professor who acts as Manfredi’s lawyer in the Italian proceeding. This fact, which
   shows Manfredi’s attempt to misguide the Court – Vaccarella’s statement is labeled “Fairness
   Opinion” and Manfredi fails to disclose that Vaccarella is his lawyer --, is supported by the record
   (see, for instance, the minutes of the hearing of May 21, 2019) and has not been denied by
   Manfredi’s Reply. The R&R mentioned Francesco’s statement that Vaccarella is not independent
   (R&R at 13-14) but did not give any weight to that fact. The Court should not rely on Vaccarella’s
   “opinion” as if it were an independent expert’s opinion because it is a one-sided advocate’s
   statement, exactly like that of Prof. Patti (which has not been considered at all).
   H.     The R&R Relied on the Opinions Manfredi’s Experts Without Explaining the Reason
          for Disregarding the Opinions of Francesco’s Independent Experts
          The R&R relied exclusively on the opinions and statements of Manfredi’s proffered
   experts, and fails to recognize credibility issues and contradictions identified by the Applicant
   regarding those experts’ submissions. The R&R gives no weight to the fact that Vaccarella is
   Manfredi’s lawyer in the Italian Litigation and that his statement was presented to this Court as
   Fairness Opinion. Simply put, the R&R does not address Vaccarella’s bias.
          The R&R also made erroneous findings of fact concerning Vaccarella’s credentials.
   According to the R&R, Professor Vaccarella “literally wrote the Italian rules of civil and appellate
   procedure”, a statement that is not corroborated by the record and that only appears in the brief of
   Manfredi’s counsel without any citation to the record. (R&R at 29) The R&R further incorrectly
   found that Vaccarella was a judge of the Italian Supreme Court, also an unsupported statement



                                                    18
Case 1:19-mc-20751-MGC Document 61 Entered on FLSD Docket 08/26/2019 Page 23 of 26



   contained in Manfredi’s brief. (Id.) Instead, Vaccarella was a member judge of the Constitutional
   Court. (See ECF No. 35-2 at 1)
           The R&R also ignored inconsistencies among RCC’s and Manfredi’s experts. For instance,
   Manfredi’s experts contradict each other on whether article 345 of the Italian Code of Civil
   Procedure, permitting the introduction of new evidence in certain circumstances, applies to the
   Remand Proceeding. Compare Sassani, ECF No. 41-3 (“producing new documents granted by
   exception in article 345 … of the Italian Code of Civil Procedure is out of the question”) with
   Vaccarella, ECF No. 41-2 (“article 345 … must be considered in the appellate court”; “it is
   unthinkable that the production of new documents … might be decisive in resolving questions
   about events occurring in 2001 … or about events occurring in 2007”). Manfredi’s experts are
   also contradicted by the declaration of Dardani, RCC’s proffered expert, who stated that “any third
   parties who intervene [in the pending appeal] would receive access to RCC[L]’s confidential
   documents.” (RCC’s Brief [ECF No. 42] at 7; Dardani Decl. [ECF No. 57-1] ¶ 4 and Dardani Decl.
   [ECF No. 42-3] ¶ 21) Dardani’s statements presuppose that the documents requested by the
   Applicant could be presented to the BCA. The R&R did not take into proper consideration those
   contradictions or the rebutting opinions rendered by Francesco’s experts. Francesco identified
   those contradictions and credibility issues in his opposition to Manfredi’s and RCC’s motions, and
   Manfredi and RCC failed to dispute these points on reply. Nevertheless, the R&R agreed with
   Manfredi’s experts without explanation and without an objective reason, which was improper.
           The R&R notes that “[t]he phrase ‘Italian Litigation’ used by Professor Patti is misleading
   and that the proceedings in Italy are more aptly called the “Italian Appeal Proceedings.” (R&R at
   29) However, the record demonstrates that Prof. Patti has made no attempt to mislead, but rather
   has consistently maintained since his very first declaration, dated February 22, 2019, that the
   Italian Litigation is on appeal before the BCA. (Declaration of Salvatore Patti dated February 22,
   2019, ECF No. 5, ¶¶ 15, 23: “The case is now pending before the Corte d’Appello di Bologna . . .
   . “[W]hile typically a court of appeals may not allow production of discovery, there are exceptions
   to that general principle.”). The definition of the ongoing litigation as the “Italian Litigation” is far
   from misleading and does not warrant disregard of all of the Applicant’s proffered experts.




                                                      19
Case 1:19-mc-20751-MGC Document 61 Entered on FLSD Docket 08/26/2019 Page 24 of 26



   I.     Manfredi Would Not Have Moved to Vacate the § 1782 Order if the Applicant Could
          Not Use the Requested Discovery in the Italian Litigation

          The R&R relies on and accepts the arguments submitted by the Intervenor, Manfredi.
   However, Manfredi is not the discovery-subject. Manfredi is not the one who has to retrieve and
   produce documents to the Applicant. The only reason Manfredi objected to this application is that
   the discovered evidence could and will be used against him in the Italian Litigation. Manfredi, in
   other words, knows and, by opposing Francesco’s application, indirectly acknowledges that the
   requested documents will be injected in the Italian Litigation and may be considered by the BCA.
   Manfredi proffers no reason for opposing the discovery. It is apparent that the possibility that the
   discovered new evidence may and will be used in Italy is precisely the possibility that Manfredi is
   erroneously denying. This Court should give little weight to Manfredi’s arguments in light of his
   palpably conflicting position.
   J.     The Independent Opinion of Prof. Mirabelli, President Emeritus of the Italian
          Constitutional Court, Further Confirms that New Evidence May be Presented

          The R&R’s reliance on Prof. Vaccarella’s biased opinion appears to be based on the
   erroneous belief that Vaccarella is a former judge of the Italian Supreme Court. However,
   Vaccarella was a member judge of the Italian Constitutional Court (which is the body that decides
   when a law contradicts the Italian Constitution), not the Italian Supreme Court.
          The Applicant respectfully submits as Exhibit 1 hereto the Independent Opinion of Prof.
   Cesare Mirabelli, President Emeritus of the Constitutional Court (the same body of which
   Vaccarella was a member), who served for ten years as a judge of the Constitutional Court before
   serving as the President of that court. (See Exhibit 2, Declaration of Francesco Di Pietro, dated
   August 26, 2019, ¶ 2, and Ex. A thereto) Prof. Mirabelli’s opinion contradicts the conclusions
   reached by the R&R and Manfredi’s experts, and affirms not only that Francesco may inject into
   the Remand Proceeding any new evidence that he could not produce previously for reasons beyond
   his control (such as the § 1782 discovery requested from RCC concerning its acquisition of
   Silversea), but also that any law contrary to that principle would violate the Italian Constitution.
   (See Ex. 1, passim) The independent opinion of a President Emeritus of the Italian Constitutional
   Court should be given prevailing authority over the opinion of a former judge of the same court,
   who is also Manfredi’s attorney and, as such, not an independent expert.




                                                   20
Case 1:19-mc-20751-MGC Document 61 Entered on FLSD Docket 08/26/2019 Page 25 of 26



                                         CONCLUSION

          For the above-stated reasons, the R&R should not be adopted and the motions to vacate
   and/or quash should be denied.

   Dated: August 26, 2019
                                             Respectfully Submitted,

                                             /s/ Jason Canales
                                             Jason Canales, Esq. (Florida Bar No. 793981)
                                             jcanales@mosessinger.com
                                             Francesco Di Pietro, Esq. (pro hac vice)
                                             fdipietro@mosessinger.com
                                             Zaid Shukri, Esq. (pro hac vice)
                                             zshukri@mosessinger.com
                                             MOSES & SINGER LLP
                                             405 Lexington Avenue, 12th Floor
                                             New York, New York 10174
                                             Tel: (212) 554-7875
                                             Attorneys for the Applicant
                                             Francesco Lefebvre D’Ovidio




                                               21
Case 1:19-mc-20751-MGC Document 61 Entered on FLSD Docket 08/26/2019 Page 26 of 26



                                 CERTIFICATE OF SERVICE


   I HEREBY CERTIFY THAT a true and correct copy of the foregoing was served on counsel for
   respondent Royal Caribbean Cruises Ltd. and counsel for intervenor Manfredi Lefebvre via the
   Court’s CM/ECF system on August 26, 2019.

                                                 /s/ Jason Canales
                                                 Jason Canales, Esq.




                                                22
